DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3. 	In claim 28, lines 8, replace “the lighting fixture” with --a lighting fixture--.

Allowable Subject Matter
4. 	Claims 21-30 are allowed over the prior arts of record.
5. 	The following is an examiner’s statement of reasons for allowance: 
6. 	Regarding claim 21, the prior arts of record fail to teach either singly or in combination a controller for a light fixture, the controller comprising: and a camera circuit, coupled to a camera, and operable to control the camera and to receive video data from the camera, wherein the controller is configured to cause the camera circuit to initiate video recording in response to an indication from the motion sensor that motion is detected, wherein the controller is configured to cause the dimmable light source to change from a dimmed state to a full illumination state in response to the indication from the motion sensor that motion is detected. 
7. 	Regarding claim 28, the prior arts of record fail to teach either singly or in combination a controller for a light fixture, the controller comprising: a camera circuit, coupled to a camera, and operable to control the camera and to receive video data from the camera; a logging module configured to log energy draw by a lighting fixture; a logging module configured to log energy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        
/KEVIN K PYO/Primary Examiner, Art Unit 2878